Citation Nr: 0831493	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to June 14, 1993, for 
the grant of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which assigned an effective date of June 
14, 1993 for the award of entitlement to service connection 
for PTSD.  The veteran has perfected a timely appeal 
concerning the assigned effective date for the award of 
entitlement to service connection for PTSD.

In June 2008, the Board remanded this matter for additional 
development.

In July 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's claim for entitlement to service connection 
for a nervous condition was received by VA on June 14, 1993; 
there is no evidence of any earlier formal or informal claim 
filed with the RO prior to June 14, 1993 and he has been 
treated for psychiatric symptomatology since 1986.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 14, 
1993, for the grant of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  

In an August 2002 decision, the RO assigned an effective date 
of June 14, 1993 for the grant of service connection for 
PTSD.  Thereafter, the veteran disagreed the effective date 
assigned for the award of service connection for PTSD.  He 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in March 2006.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his earlier effective date 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued for the effective date claim 
in April 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, records from the Social Security 
Administration (SSA), and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  Furthermore, the 
veteran has not identified any additional, relevant evidence 
that has not otherwise been requested, obtained, or already 
associated with the record.  The veteran has been notified of 
the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.

Laws and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).  

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2007).   

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007)

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).

The effective date of an award for disability compensations 
will be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2007)

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  See 38 
C.F.R. § 3.155(a) (2007).  

The Court has also held that VA is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Factual Background and Analysis

In written statements of record as well as the July 2008 
hearing transcript, the veteran and his representative 
contend that he is entitled to an effective date earlier than 
June 14, 1993 for the grant of entitlement to service 
connection for PTSD.  The veteran reported his belief that a 
claim for service connection for his psychiatric condition 
had been started while he was hospitalized in Spring 1987 as 
well as at some point during 1991. 

The earliest records in the veteran's claims folder were 
received in August 1983 and pertain to educational benefits 
that the veteran was seeking in order to complete degree 
requirements before entering the Roman Catholic priesthood.  
Thereafter, the next document received from the veteran was 
received on December 24, 1992.  This was an application for 
compensation benefits requesting service connection for 
fallen arches.  

In a statement received on June 14, 1993, the veteran applied 
for service connection for a nervous breakdown.  This was the 
first indication that the veteran was seeking service 
connection for an acquired psychiatric disorder.  In a 
September 1993 rating decision, the RO denied entitlement to 
service connection for a nervous condition.  
 
Thereafter, in an April 1994 statement, the veteran filed a 
claim for service connection for PTSD.  In February 1995, the 
RO denied the claim.  However, in September 2000, the Board 
granted entitlement to service connection for PTSD, on the 
basis of in-service aggravation.  Thereafter, the RO 
implemented the Board decision in a July 2001 rating 
decision, awarding service connection for PTSD and assigning 
a 70 percent rating, effective April 14, 1994.  The veteran 
submitted a timely notice of disagreement with the assigned 
effective date.  By means of an August 2002 statement of the 
case (SOC) and an associated August 2002 rating decision, the 
RO assigned an earlier effective date of June 14, 1993.  The 
veteran again submitted a timely notice of disagreement with 
the assigned effective date and perfected his appeal in March 
2004. 

Based upon the evidence of record, the Board finds that an 
effective date earlier than June 14, 1993, for the award of 
service connection for PTSD is not warranted.   In this case, 
the record shows that the first claim for service connection 
for a psychiatric condition was the veteran's statement in 
support of claim date-stamped as received at the RO on June 
14, 1993.  Moreover, the claims file does not reflect that 
any communication filed prior to that date that can be 
construed as a formal or informal claim for this specific 
benefit.  Medical evidence of record as well as the veteran's 
statements indicate that his PTSD disability arose years 
before his initial claim for entitlement to service 
connection was received in June 1993.  For example, VA 
treatment notes dated in May 1992 clearly list an impression 
of noncombat PTSD.  The record also includes no evidence of 
any intent to file a VA compensation claim during any private 
hospital treatment prior to June 1993 (to include the private 
hospitalization reports dated in April 1987 from Harborview 
Medical Center) or any other private or VA treatment notes 
dated prior to June 1993.  

For the foregoing reasons, the record does not provide a 
basis for the assignment of an effective date earlier than 
June 14, 1993 for the grant of entitlement to service 
connection for PTSD.  As the Board finds that the 
preponderance of the evidence is against the veteran's 
earlier effective date claim, the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Entitlement to an effective date prior to June 14, 1993, for 
the grant of entitlement to service connection for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


